Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1,4-5,8-9,14-17,35-36,55,58-59,62-63,68-71 have been examined and claims 2-3,6-7,10-13,18-34,37-54,56-57,60-61,64-67,72-74 have been canceled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. The followings are Applicant’s arguments and Examiner’s responses:
Applicant argues
According to amended claim 1, the traffic unbalance index of the road intersection is determined based on the claimed “first unbalance indexes of the lanes.” Applicant respectfully submits that Xu fails to disclose the claimed “first unbalance indexes of the lanes” as Xu’s traffic congestion level of a path of traffic direction does not correspond to the claimed “first unbalance indexes of the lanes,” as explained in detail below.
According to Xu, “vehicles ‘C’ fail to traverse the intersection along the south-to-north path and stop at the yellow/red phase entered by signal 230 as shown in FIG. 7. If the capacity for the intersection on the south-to-north path was ten vehicles, and of the ten vehicles queueing at the light 230 in FIG. 5, only seven vehicles successfully traversed the intersection, three queueing vehicles are left that failed to traverse the intersection.” Xu, ]} [0055], Fig. 7. Further, “if a threshold for establishing medium traffic congestion is two vehicles queued along the south-to-north path of the intersection failing to traverse the intersection, medium traffic congestion may be established along the south-to-north path through the intersection 205.” Id. at ]} [0056].
Xu appears to disclose determining a traffic congestion level of paths in each traffic direction (e.g., the south-to-north path in Fig. 7) by determining a number of queued vehicles that fail to traverse the intersection in each traffic direction (e.g., three failed vehicles “C” in Fig. 7). However, Xu fails to contemplate how the traffic congestion of a lane in the south-to-north path is determined based on the number of failed vehicles “C,” because the number of not separately determined for each lane. For example, the number of the failed vehicles “C” in two lanes as shown in Fig. 7 are not separately determined in each lane. According to amended claim 1, a traffic unbalance index of the road intersection is determined based on the claimed “first unbalance indexes of the lanes.” Xu fails to disclose a traffic congestion level of a lane, and therefore fails to disclose or suggest the claimed “first unbalance indexes of the lanes.”
Thus, Xu and Hameleers fail to disclose or suggest “determining a plurality of unbalance indexes based on the road traffic information and the traffic parameter, the plurality of unbalance indexes comprising first unbalance indexes of lanes: determining a traffic unbalance index of the road intersection based on the first unbalance indexes of the lanes” as recited in amended claim 1 (emphases added).

Examiner respectfully disagrees. As stated in the previous office action filed October 29, 2020, the phase “congestion degree of the road intersection in the traffic network” can be namely as “road traffic unbalance situation of the road intersection in the traffic network” according to Applicant’s Specification (Para. 55 of US Pub 2019/0371167).  In other words, road traffic unbalance situation would be correlated with congestion degree, therefore the claimed “unbalance indexes” can be broadly interpreted as “congestion indexes” wherein the term index can be interpreted as a degree or level of a value such as congestion level.  In addition, the independent claims 1, 35 or 55 do not explicitly recite or definite the specific meaning for unbalance index(es). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Xu fails to contemplate how the traffic congestion of a lane in the south-to-north path is determined based on the number of failed vehicles “C,” because the number of failed vehicles is only determined for one path that includes multiple lanes and the number of failed vehicles is not separately determined for each lane) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim recites “first unbalance indexes of lanes” can interpreted differently from the argued “contemplate how the traffic congestion of a lane” and the number of failed vehicles is not separately determined for each lane.  The claim subject matter “first unbalance indexes of lanes” can be broadly interpreted as a plurality of first unbalance indexes for a set of multiple lanes.  Therefore, the argued “Xu appears to disclose determining a traffic congestion level of paths in each traffic direction (e.g., the south-to-north path in Fig. 7) by determining a number of queued vehicles that fail to traverse the intersection in each traffic direction (e.g., three failed vehicles “C” in Fig. 7)” would met the newly amended claim subject matter “first unbalance indexes of lanes” since the path or roadway of Xu’s invention includes the claimed “lanes” and each path or roadway with lanes are associated with a plurality of congestion levels that is determined based on the road traffic information and the traffic parameter (Para. 40,43-45,49,54-56,59,61-62).  Further, the determination of a traffic unbalance index of the road intersection is based on the first unbalance indexes of the lanes (Para. 45, 59, 61, 62).  Therefore, the invention of Xu meets the newly amended claim subject matter.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the sxue under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 35 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2018/0151064) in view of Hameleers et al. (US 2002/0065599).
As per claim 1, Xu shows a road traffic analysis method, comprising: 
obtaining a traffic parameter of a road intersection (Para. 04, 28; traffic condition of the intersection) by analyzing road traffic information of the road intersection (Para. 28; vehicle probe data, signal phase, timing data from one or more traffic signals or traffic lights controlling traffic flow; Para. 29: direction/trajectory, speed, etc.); 
determining a plurality of unbalance indexes based on the road traffic information and the traffic parameter, the plurality of unbalance indexes comprising first unbalance indexes of lanes (Para. 40,43-45,49,54-56,59,61-62; congestion levels/indexes of paths/roadways wherein each paths/roadways includes lanes);

in response to a determination that the traffic congestion index satisfies a traffic congestion threshold (Para. 6,9,13,52,53,65,60), identifying the road intersection as an unbalanced intersection with congestion road traffic (Fig. 8; Para. 65; identifying the intersection congestion status).
The invention of Xu does not explicitly mention traffic unbalance index and unbalanced road traffic.  However, it is understand in the field the congestion level or traffic congestion level could be representing the unbalanced of the traffic index or level as discussed in the Para. 55 of Applicant’s Specification.
In the analogous art of traffic management system, Hameleers shows traffic unbalance causes traffic situations with congestions and accidents (Para. 4).  In other words, traffic unbalance is correlated with traffic congestion. 
Therefore, it would have been obvious at the time the invention was made the terms traffic unbalance and traffic congestion can be associated to determine the traffic condition.  It would provide an alternative or substitute value to yield predictable results.
As per claims 35 and 55, they correspond to claim 1; they are therefore rejected for the similar reasons set forth.  In addition, Xu shows a memory storing a set of instructions; and one or more processors configured to execute the set of instruction to cause the apparatus to perform invention function as recited in claim 35 (Para. 11,67) and a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer .
Allowable Subject Matter
Claims 4, 5, 14, 36, 58,59, 68 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8,9,15-17,58,62-63,69-71 are objected and allowable based on the dependency of claims 4,14,58 and 68, respectively. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30xu-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689